1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The terminal disclaimer filed on February 08, 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the full statutory term prior patent of 10,588,551 and 10729360 has been reviewed and is accepted. The terminal disclaimer has been recorded.
2.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Alan Chang on February 08, 2022.
3.    The application has been amended as follows:
In the claims:
Claim 1 (Currently Amended):
 	 A support device for supporting a sensor cable, the support device, comprising:
 	a rigid body defining a pair of openings, each opening sized and configured to [[4]] receive a conductive puck, the rigid body configured to support a proximal end of the sensor cable and electrically [[couple]] connect the sensor cable with sensing circuitry of a monitoring device;
 	a set of rigid legs connected to the rigid body and extending away from bottom side of the rigid body;
 	a first electrical trace electrically [[coupling]] connecting a first opening of the pair of openings and a distal end of a first leg of the set of rigid legs; and
 	a second electrical trace electrically [[coupling]] connecting a second opening of the pair of openings and a distal end of a second leg of the set of rigid legs.
Claim 2 (Original):
  	The support device of claim 1, wherein a groove is formed on the bottom side of the rigid body or on a top side of the rigid body that is opposite the bottom side, the groove sized and configured to accommodate the sensor cable.
Claim 3 (Original):
 	The support device of claim 2, wherein the groove defines:
 	a first region disposed adjacent to the first opening, the first region having a first cross-sectional area and sized to accommodate a first portion of the sensor cable including a first wire; and
 	a second region disposed adjacent to the second opening, the second region having a second cross-sectional area and sized to accommodate a second portion of the sensor cable including a second wire, the first cross-sectional area different from the second cross-sectional area.
Claim 4 (Original):
 	 The support device of claim 1, further comprising an electrical guard structure disposed between the pair of openings.
Claim 5 (Original):
 	 The support device of claim 4, wherein the electrical guard structure comprises a third electrical trace that extends to a distal end of a third leg of the set of rigid legs.
Claim 6 (Original):
    The support device of claim 4, wherein the electrical guard structure comprises a guard opening formed in the rigid body and extending through the rigid body.
Claim 7 (Original):
 	The support device of claim 1, wherein the set of rigid legs is integral to the rigid body.
Claim 8 (Currently Amended):
 	 The support device of claim 1, wherein the pair of openings extend [[hough]] through the rigid body.
Claim 9 (Original):

Claim 10 (Original):
 	The support device of claim 1, wherein the first opening is electrically isolated from the second opening.
Claim 11 (Original):
 	The support device of claim 1, wherein:
 	the rigid body and the set of rigid legs have characteristics of having been formed from a first material using an injection molding technique; and
 	the first and second electrical traces have characteristics of having been formed using a laser direct structuring technique, the first and second electrical traces comprising a second material.
Claim 12 (Currently Amended):
 	The support device of claim 1, wherein the rigid body is further configured to position distal end of the sensor cable that is insertable into a person's skin.
Claim 13 - 35 (Canceled).
 4.    Claims 1-12 are allowed.
5.    The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a support device for supporting a sensor cable, comprising a rigid body defining a pair of openings to receive a conductive puck and to support a proximal end of the sensor with sensing circuitry of a monitoring device; a set of legs connected to the rigid body; electrical traces electrically being at openings of the two pair of openings and distal ends of legs of the set of legs.
6.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tulsidas Patel can be reached on 571-272--2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831